Citation Nr: 1130865	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the case for further development in December 2008.  That development was completed, and the case has since been returned to the Board for appellate review.  

As was noted in the December 2008 Board Remand, the Veteran has apparently perfected an appeal of another issue, which was adjudicated by the RO in May 2007.  The RO denied a compensable rating for a service-connected right fifth metacarpal disability, and the Veteran disagreed with that decision.  VA's appeals tracking system indicates that a statement of the case was sent to the Veteran in September 2008 and that a substantive appeal was received in October 2008.  However, such procedural documents are not in the claims file, and the RO has not yet certified that issue to the Board.  The Board will address that issue at such time as it is certified.


REMAND

The Veteran's service treatment records show treatment for an upper respiratory infection in 1980.  The Veteran also maintains that he was exposed to fumes and smoke from tanks in service.  Following service, an April 1990 sinus x-ray report notes minimal maxillary antra sinusitis changes, and VA outpatient records and sinus X-ray reports dated from 2004 to 2008 show a diagnosis of sinusitis.  The consultation report from a private ear, nose, and throat (ENT) specialist dated in June 2006 includes the opinion that the Veteran's sinusitis, "could have existed from before 1979 and could have been exacerbated as a consequence of contact with the odors and the chemicals that he reports that he was in contact with during his tour in military service."

The December 2008 Board remand requested that the Veteran be afforded a VA examination by a physician qualified to determine the nature and etiology of his sinusitis.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran has a sinus disorder that is related to his military service.  

The Veteran was subsequently provided a VA examination in January 2010, and the examiner did not find any evidence of a current sinus disorder.  In an April 2010 addendum to the examination report, the examiner stated, "Since a diagnosis of chronic maxillary sinusitis is given only by findings of mucoperiosteal thickening of sinus [X]-rays, I cannot resolve this issue without resort to mere speculation secondary to the reason which I explained at the beginning of this addendum [mucoperiosteal thickening may be interpreted as chronic sinusitis but is also present in allergic rhinosinusitis]."

Although the January 2010 VA examination did not show any current sinusitis, VA medical records show the Veteran was seen for treatment of sinusitis as recently as December 2008.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In addition, the Court recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  Here, however, it is unclear to the Board why the examiner was unable to render the requested opinion without resorting to speculation.  Moreover, the examiner did not discuss the Veteran's service treatment records or the April 1990 sinus x-ray report.

Based on the foregoing, the Board finds that another attempt must be made to determine whether any sinus disorder, including that noted in the 2008 VA treatment records, is etiologically related to the Veteran's military service, to include treatment for an upper respiratory infection in 1980.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the Veteran a letter requesting him to provide any outstanding evidence pertaining to post-service treatment or evaluation of a sinus disorder or the identifying information and any necessary authorization to enable VA to obtain such records on his behalf.

2.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sinus disorder that may be present.  If possible, the examination should be performed by an ear, nose, and throat (ENT) specialist.  If such a specialist is unavailable, the claims file should be properly documented.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and his post-service medical records documenting a diagnosis of sinusitis.

The examiner should identify all sinus disorders that have been present at any point during the pendency of the appeal (even if he does not currently have the disorder).  It should be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, including his upper respiratory infection in 1980 and exposure to fumes and smoke from tanks.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim of entitlement to service connection for a sinus disorder.  If the benefit sought on appeal is not granted, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant unless he is notified.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

